            Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 1 of 35 PageID: 1



   Karen A. Confoy                                     Kenneth G. Parker (pro hac vice forthcoming)
   FOX ROTHSCHILD LLP                                  HAYNES AND BOONE, LLP
   997 Lenox Drive                                     600 Anton Blvd., Suite 700
   Lawrenceville, NJ 08648-2311                        Costa Mesa, CA 92626
   kconfoy@foxrothschild.com                           kenneth.parker@haynesboone.com
   Tel.: (609) 896-3600                                Tel.: (949) 202-3014
   Fax: (609) 896-1469                                 Fax: (949) 202-3114

   Robert Ziemian (pro hac vice forthcoming)
   Justin Gilleland (pro hac vice forthcoming)
   HAYNES AND BOONE, LLP
   1050 17th St., Suite 1800
   Denver, Colorado 80265
   robert.ziemian@haynesboone.com
   justin.gilleland@haynesboone.com
   Tel.: (303) 382-6200
   Fax: (303) 382-6210

  Attorneys for Plaintiff Nite Ize, Inc.

                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


NITE IZE, INC.                                    Civil Action No.
                                                  COMPLAINT FOR PATENT
                 Plaintiff,
                                                  INFRINGEMENT
       v.
                                                  Filed Electronically
PREMIER ACCESSORY GROUP, LLC
                                                  DEMAND FOR JURY TRIAL
                 Defendant.


            Plaintiff Nite Ize, Inc. (“Nite Ize”) complains and alleges against Premier Accessory

  Group, LLC as follows:

                                           I.   THE PARTIES

            1.      Nite Ize is a Colorado corporation with its principal place of business at 5660

  Central Avenue, Boulder, Colorado. Nite Ize is a design and development company that designs

  and creates various innovative consumer products. A category of those products is the STEELIE®




  Active\93903483.v2-4/29/19                       1
       Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 2 of 35 PageID: 2



Line of Products. The STEELIE® Line of Products are various sized mounts, generally used for

handheld or mobile communication or data devices. They include a disc for attachment to a

rounded surface, so the device may be held via magnetism in a variety of positions. The

STEELIE® Line of Products use the “STEELIE® Ball Mount” and the “Socket” to support mobile

devices and tablets so users can see their screens without holding the device or tablet.

        2.      Nite Ize’s STEELIE® Line of Products are widely popular, instantly recognizable,

and highly regarded by the public and by consumers for their distinctive designs, exceptional

quality, beautiful style, and superior craftsmanship, and they have become exclusively associated

with the Nite Ize name. One of, if not the most popular and recognizable Nite Ize product is the

STEELIE® Dash Mount Kit (also known as the STEELIE® Car Mount Kit), as well as its

components.

        3.      Upon information and belief, Premier Accessory Group, LLC (“Premier

Accessory” or “Defendant”) is a New York limited liability company with a principal place of

business of 305 Clearview Road, Edison, New Jersey 08837. Defendant may be served with

process at 305 Clearview Road, Edison, New Jersey 08837.

        4.      Premier Accessory uses, offers to sell, sells, markets, and/or distributes a knock-off

of the STEELIE® Dash Mount Kit that violates Nite Ize’s intellectual property rights and has

engaged in other wrongful acts set out in this Complaint.

                             II.     JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1331, 1338(a)

and (b), 1367 (a), and 15 U.S.C. 1121(a). This suit arises under the patent and trademark laws of

the United States, including 35 U.S.C. §§171 and 271 and 15 U.S.C. §§1114 and 1125, and

substantially related claims. Subject matter jurisdiction of state law claims is proper because the




Active\93903483.v2-4/29/19                       2
       Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 3 of 35 PageID: 3



Court has supplemental jurisdiction over them and diversity jurisdiction over them.             On

information and belief, the parties are citizens of different states and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

        6.       This Court has personal jurisdiction over Premier Accessory. Upon information

and belief, Premier Accessory has a regular and established place of business in New Jersey. Upon

information and belief, Premier Accessory is a domestic limited liability company that is registered

under the laws of New York.

        7.       Venue is proper pursuant to 28 U.S.C. §§1391(b)(2) and (c)(2), and 1400.

        III.     NITE IZE’S STEELIE PRODUCTS INTELLECTUAL PROPERTY

        8.       The inventive concepts underlying the STEELIE® Line of Products were

developed and patented by Frank Vogel, a United States citizen who resides in Boulder County,

Colorado.      Mr. Vogel developed his innovative holder and mount for mobile devices and

immediately branded the products implementing this invention with the name “STEELIE®.”

        9.       In December 2012, Nite Ize acquired all of the rights to the intellectual property

associated with the STEELIE® products, including all invention rights, patent rights, trademark

rights, trade dress rights, goodwill, and trade secrets. Since then, Nite Ize has significantly

increased the distribution, sales, and product offerings of the STEELIE® Line of Products.

        10.      The STEELIE® Dash Mount Kit has won several awards, including:

                 •   CTIA (“Cellular Telephone Industries Association”) 2015 Best of Show for
                     the STEELIE® Desk & Dash System;
                 •   Best of CTIA 2014 for the STEELIE® Car Mount Kit; and
                 •   Hardware Retailing 2013 for the STEELIE® Car Mount Kit.
        11.      The STEELIE® Line of Products is comprised of a multitude of patented

technologies and have established such popularity that magnetic holders that fix mobile devices to




Active\93903483.v2-4/29/19                       3
       Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 4 of 35 PageID: 4



a surface using a steel ball that magnetically interacts with a socket are readily identified by

consumers as a STEELIE® product originating from Nite Ize.

                  A.         Nite Ize’s United States Utility Patent No. 9,765,921

          12.   On September 19, 2017, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued United States Utility Patent No. 9,765,921 (“‘921 Patent”), entitled

“MULTI-POSITIONAL MOUNT FOR PERSONAL ELECTRONIC DEVICES WITH A

MAGNETIC INTERFACE” to Nite Ize after a full and fair examination. See Ex. A.

          13.   Nite Ize is the owner of the entire right, title, and interest in and to the ‘921 Patent

by assignment and has the exclusive right to sue for infringement and recover damages for all past,

present, and future infringement.

          14.   The ‘921 Patent describes and generally claims a stand assembly for holding

handheld electronic devices in a multitude of positions or locations having a first section with a

curved end that magnetically attaches to a second section having an indentation and having a

friction producing material to help secure the first section and second section together. The second

section is also either contiguous with a portable electronic device, a carrying case, or other item

that facilitates the connection between the first section, second section, and the handheld electronic

device.

          15.   Nite Ize’s STEELIE® Dash Mount Kit embodies one or more claims of the ‘921

Patent.

          16.   The sales of the Nite Ize’s STEELIE® Dash Mount Kit have been continually

increasing, showing a growth of awareness and their desirability.




Active\93903483.v2-4/29/19                        4
       Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 5 of 35 PageID: 5



          17.   The efforts of Nite Ize in creating the STEELIE® Dash Mount Kit to be of the

highest quality, and the efforts of Nite Ize in promoting the products, enabled the sale of this

product to reach a lucrative level.

                  B.         Nite Ize’s United States Utility Patent No. 10,036,507

          18.   On July 31, 2018, the USPTO duly and legally issued United States Utility Patent

No. 10,036,507 (“‘507 Patent”), entitled “MULTI-POSITIONAL MOUNT FOR PERSONAL

ELECTRONIC DEVICES WITH A MAGNETIC INTERFACE” to Nite Ize after a full and fair

examination. See Ex. B.

          19.   Nite Ize is the owner of the entire right, title, and interest in and to the ‘507 Patent

by assignment and has the exclusive right to sue for infringement and recover damages for all past,

present, and future infringement.

          20.   The ‘507 Patent describes and generally claims a stand assembly for holding

handheld electronic devices in a multitude of positions or locations having a first section with a

curved end that magnetically attaches to a second section having an indentation. The second

section includes a friction producing material to help secure the first section and second section

together.

          21.   Nite Ize’s STEELIE® Dash Mount Kit embodies one or more claims of the ‘507

Patent.

                  C.         Nite Ize’s United States Utility Patent No. 10,066,779

          22.   On September 4, 2018, the USPTO duly and legally issued United States Utility

Patent No. 10,066,779 (“‘779 Patent”), entitled “MULTI-POSITIONAL MOUNT FOR

PERSONAL ELECTRONIC DEVICES WITH A MAGNETIC INTERFACE” to Nite Ize after a

full and fair examination. See Ex. C.




Active\93903483.v2-4/29/19                         5
       Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 6 of 35 PageID: 6



          23.   Nite Ize is the owner of the entire right, title, and interest in and to the ‘779 Patent

by assignment and has the exclusive right to sue for infringement and recover damages for all past,

present, and future infringement.

          24.   The ‘779 Patent describes and generally claims a stand assembly for holding

handheld electronic devices in a multitude of positions or locations having a first section shaped

on one end with a curved surface that magnetically attaches to a second section having an

indentation defined by a ring-shaped magnetic material. The ring shape surrounds a portion of the

curved surface of the first section when the first and second sections are together. The indentation

encompasses a portion, but less than the whole diameter, of the curved surface of the first section.

          25.   Nite Ize’s STEELIE® Dash Mount Kit embodies one or more claims of the ‘779

Patent.

                  D.         Nite Ize’s United States Utility Patent No. 10,215,330

          26.   On February 26, 2019, the USPTO duly and legally issued United States Utility

Patent No. 10,215,330 (“‘330 Patent”), entitled “MULTI-POSITIONAL MOUNT FOR

PERSONAL ELECTRONIC DEVICES WITH A MAGNETIC INTERFACE” to Nite Ize after a

full and fair examination. See Ex. D.

          27.   Nite Ize is the owner of the entire right, title, and interest in and to the ‘330 Patent

by assignment and has the exclusive right to sue for infringement and recover damages for all past,

present, and future infringement.

          28.   The ‘330 Patent describes and generally claims a stand assembly for holding

handheld electronic devices in a multitude of positions or locations having a first section with a

first end shaped to engage one of a flat surface, a plug, and an irregular surface via clamping, and

a second end with a generally curved shape that magnetically attaches to a second section having




Active\93903483.v2-4/29/19                         6
       Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 7 of 35 PageID: 7



an indentation. The second section includes a ring-shaped magnetic material surrounding, in a

radial fashion, at least a portion of the curved surface of the first section.

          29.   Nite Ize’s STEELIE® Dash Mount Kit embodies one or more claims of the ‘330

Patent.

                                   E.      Nite Ize’s Trade Dress

          30.   Nite Ize relies on the distinctive material makeup, color, shape, and visual

characteristics as a way for the STEELIE® Dash Mount Kit as well as Nite Ize to be identified by

retailers as well as retail customers. Indeed, on more recent STEELIE® packaging, Nite Ize

informs persons that “[t]the distinctive shapes, styles, configuration and overall appearance of all

Nite Ize products are trademarks of Nite Ize, Inc.” Figures 1 – 3 contain images on the left

depicting the STEELIE® Product Trade Dress. The forms of the STEELIE Product Trade Dress

are further defined below.

          31.   In addition to marketing and selling Nite Ize’s STEELIE® Line of Products in brick

and mortar retail stores, Nite Ize has developed a distinctive and interactive website at

http://www.niteize.com where retail customers have had access to Nite Ize’s STEELIE® Line of

Products.

          32.   Nite Ize is the exclusive owner of the Nite Ize STEELIE® Trade Dress and at no

time authorized Premier Accessory or any parent, subsidiary, or agent of Premier Accessory to use

a mark or trade dress that is substantially or confusingly similar.

                        IV.     DEFENDANT’S WRONGFUL ACTIONS

          33.   Upon information and belief, Premier Accessory calls its infringing product the

“Universal Magnetic Stick on Mount” (referenced hereafter as “Car Mount Infringing Product”).




Active\93903483.v2-4/29/19                        7
       Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 8 of 35 PageID: 8



        34.     On or around September 16, 2017, a Nite Ize representative purchased Defendant’s

Car Mount Infringing Product from a brick and mortar AutoZone store located at 1375 Sherman

Drive, Longmont, Colorado. See Ex. E.

        35.     As seen in Figures 1 – 3, below, the Car Mount Infringing Product is virtually

identical to the STEELIE® Dash Mount Kit’s shape, size, and design.1



                                            Figure 1.




                                            Figure 2.




1
        In Figures 1 – 3, the Nite Ize STEELIE® Dash Mount Kit product is shown on the left of
Defendant’s Car Mount Infringing Product. Defendant’s Car Mount Infringing Product knocks
off the design, sizes, and colors of the ball of Nite Ize’s STEELIE® Dash Mount Kit.



Active\93903483.v2-4/29/19                     8
       Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 9 of 35 PageID: 9



                                             Figure 3.




        36.     Defendant knew or should have known of Nite Ize’s intellectual property rights. A

search would have revealed Nite Ize’s ‘921 Patent, ‘507 Patent, ‘779 Patent, ‘330 Patent, registered

trademark, and trade dress. Moreover, Defendant knew or should have known about Nite Ize’s

intellectual property rights by the characteristics and trade dress of the STEELIE® Dash Mount

Kit.

        37.     Upon information and belief, Defendant’s infringement upon Nite Ize’s intellectual

property rights was knowing, willful, and intentional at all times relevant to this Complaint.

        38.     At the time of the filing of this Complaint, Defendant offers Car Mount Infringing

Product for sale to Colorado consumers.

        39.     The Infringing Product’s size, color of the ball, shape, and material compositions

are strikingly similar to their STEELIE® product counterparts. See Figures 1 – 3. Such designs

are virtually identical to their respective STEELIE® product’s design and appearance but of lesser

quality.

        40.     The Car Mount Infringing Product has a stand assembly that is virtually identical

to Nite Ize’s STEELIE® Dash Mount Kit claimed in ‘921 Patent, ‘507 Patent, ‘779 Patent, and

‘330 Patent.

        41.     Defendant has used the trade dress of the STEELIE® Dash Mount Kit after Nite

Ize developed, advertised, sold, and distributed for sale Nite Ize’s STEELIE® Dash Mount Kit and

Nite Ize had established significant recognition and reputation for the products’ design and quality.




Active\93903483.v2-4/29/19                       9
        Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 10 of 35 PageID: 10



           42.      Defendant has used the trade dress of the STEELIE® Dash Mount Kit without

permission, authority, or license from Nite Ize, and on information and belief, such actions were

taken willfully, intentionally, and in bad faith with full knowledge of Nite Ize’s intellectual

property rights and with the intention to trade off of, and benefit from, Nite Ize’s reputation and

the goodwill it has created among its customers.

                                         V.       CLAIMS FOR RELIEF

                                                      COUNT I

                     Infringement of the ‘921 Patent in Violation of 35 U.S.C. §271

           43.      Nite Ize incorporates by reference paragraphs 1 through 42 of this Complaint as if

fully set forth herein.

           44.      Without authority from Nite Ize, Defendant has, during the term of Nite Ize’s ‘921

Patent, engaged in making, using, and/or selling in the United States and/or have imported into the

United States its Car Mount Infringing Product, which infringes one or more claims of Nite Ize’s

‘921 Patent.

           45.      Nite Ize is informed and believes and alleges thereon that without authority of Nite

Ize, Defendant has actively induced infringement of Nite Ize’s ‘921 Patent. Nite Ize is informed

and believes and alleges thereon that Defendant has distributed or supplied to other entities or have

entered into contracts or other arrangements with other entities that have sold its Car Mount

Infringing Product in the United States.

           46.      The Car Mount Infringing Product, by way of example, infringes claim 1 of the

‘921 Patent as shown in Chart 12, below:




2
    See Exhibit F for a complete claim chart of the Car Mount Infringing Product that includes claims 1, 2, and 5.




Active\93903483.v2-4/29/19                                 10
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 11 of 35 PageID: 11



     Patent No. ‘921                                   Explanatory Description
         Claim 1             Visual Description           of Infringing Product
 A stand assembly for                                 The preamble is not
 laying stably on a flat                              limiting. The Car Mount
 surface comprising:                                  Infringing Product is a
                                                      stand assembly that
                                                      includes one “Socket” and
                                                      one “Ball Mount.” To the
                                                      extent the preamble may be
                                                      limiting, the combination of
                                                      the “Socket” and the “Ball
                                                      Mount,” forms a stand
                                                      assembly for laying stably
                                                      on a flat surface including
                                                      (but not limited to) a
                                                      vehicle dash.
 a first section shaped                               The first section of the Car
 at one end to lay stably                             Mount Infringing Product is
 on the flat surface and                              referenced hereafter as the
 shaped on another end                                “Ball Mount.” As shown
 with a curved surface,                               on the left, the Ball Mount
                                                      includes a first end on the
                                                      top of the Ball Mount. The
                                                      first end of the Ball Mount
                                                      is topped with a curved
                                                      surface resembling a ball
                                                      which is a curved surface.
 said curved surface of                               The curved surface of the
 said first section                                   top of the Ball Mount is
 constructed of a                                     constructed of a magnetic
 magnetic material;                                   material. Shown on the left
                                                      in the Car Mount Infringing
                                                      Product, the “Ball Mount”
                                                      features magnetic material
                                                      that combines with the
                                                      magnetic interface of the
                                                      “Socket” (the Socket
                                                      described further hereafter).




Active\93903483.v2-4/29/19             11
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 12 of 35 PageID: 12



     Patent No. ‘921                                   Explanatory Description
         Claim 1             Visual Description          of Infringing Product
 and a second section                                 The Car Mount Infringing
 having a first surface,                              Product has a second
 said first surface                                   section that is described
 having an indentation,                               herein as the “Socket.” The
                                                      Socket (shown on the left)
                                                      has a first surface with a
                                                      circular indentation such
                                                      that it can combine with the
                                                      round surface of the Ball
                                                      Mount.
 said indentation                                     As shown on the left, the
 having a curved shape,                               indentation on the first
 said second section                                  surface of the Socket is
 having magnetic                                      capable of receiving the
 material holding the                                 curved surface of the Ball
 first and second                                     Mount, and the second
 sections together,                                   section has a magnetic
                                                      material that holds the first
                                                      and second sections
                                                      together (see below for
                                                      further identification of
                                                      magnetic material).




 the magnetic material                                The magnetic material of
 of the second section                                the Socket is in a shape of a
 surrounding the curved                               ring so that it can combine
 surface when the first                               with the first section’s Ball
 and second sections                                  Mount surrounding the
 are together, wherein                                curved surface.
 the magnetic material
 of the second section
 that holds said first
 and said second
 sections together has a
 ring shape,




Active\93903483.v2-4/29/19             12
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 13 of 35 PageID: 13



     Patent No. ‘921                                   Explanatory Description
         Claim 1             Visual Description          of Infringing Product
 said second section                                  As shown on the left, the
 having magnetic                                      magnetic material of the
 material capable of                                  Socket is capable of
 holding said first and                               combining with the
 said second sections                                 magnetic material of the
 together,                                            magnetic material of the
                                                      Ball Mount, holding the
                                                      two sections together.
                                                      Further, once the two
                                                      sections are magnetically
                                                      held together, the flat
                                                      surface of the Socket sticks
                                                      to a phone while the flat
                                                      surface of the Ball Mount
                                                      secures to a vehicle dash.



 the indentation being                                As shown on the left, the
 in a center of the ring                              front surface of the Socket
 shape, wherein the                                   includes a metal or metallic
 second section                                       material. Metal has a high
 includes a first piece                               friction coefficient and is,
 of high-friction                                     therefore, high-friction
 material,                                            material. This metal or
                                                      metallic material is an
                                                      example of the high friction
                                                      material described in the
                                                      claim.




 the first piece of high-                             As shown on the left the
 friction material                                    high-friction metal or
 disposed of in the                                   metallic material of the
 indentation of said                                  Socket is disposed in the
 second section                                       indentation of the front
                                                      surface of the Socket.




Active\93903483.v2-4/29/19             13
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 14 of 35 PageID: 14



    Patent No. ‘921                                                   Explanatory Description
         Claim 1                      Visual Description                of Infringing Product
 and the magnetic                                                    The metal or metallic
 material positioned                                                 material is positioned in the
 such that the magnetic                                              center of the front surface
 material of the second                                              of the Socket. As shown on
 section radially                                                    the left, a portion of the
 surrounds the first                                                 magnetic material of the
 piece of high-friction                                              Socket is raised above the
 material.                                                           metal or metallic material
                                                                     and further radially
                                                                     surrounds the metal or
                                                                     metallic material.




        47.     Defendant’s acts constitute patent infringement in violation of 35 U.S.C. §271.

        48.     Upon information and belief, Defendant knew or should have known of Nite Ize’s

‘921 Patent before it engaged in its wrongful acts.

        49.     Defendant’s infringement is injuring Nite Ize and causing financial damage to Nite

Ize including lost revenue and profit. Nite Ize has also suffered and will continue to suffer injury

to its business, reputation, and goodwill. Nite Ize is entitled to damages sufficient to compensate

it, but no less than a reasonable royalty.

                                             COUNT II

                 Infringement of the ‘507 Patent in Violation of 35 U.S.C. §271

        50.     Nite Ize incorporates by reference paragraphs 1 through 49 of this Complaint as if

fully set forth herein.

        51.     Without authority from Nite Ize, Defendant has, during the term of Nite Ize’s ‘507

Patent, engaged in making, using, and/or selling in the United States and/or have imported into the

United States its Car Mount Infringing Product, which infringes one or more claims of Nite Ize’s

‘507 Patent.




Active\93903483.v2-4/29/19                      14
        Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 15 of 35 PageID: 15



           52.      Nite Ize is informed and believes and alleges thereon that without authority of Nite

Ize, Defendant has actively induced infringement of Nite Ize’s ‘507 Patent. Nite Ize is informed

and believes and alleges thereon that Defendant has distributed or supplied to other entities or have

entered into contracts or other arrangements with other entities that have sold its Car Mount

Infringing Product in the United States.

           53.      The Car Mount Infringing Product, by way of example, infringes claim 7 of the

‘507 Patent as shown in Chart 23, below:

      Patent No. ‘507                        Visual Description                      Explanatory Description
          Claim 7                                                                     of Infringing Product
    A stand assembly                                                               The preamble is not
    comprising:                                                                    limiting. The Car Mount
                                                                                   Infringing Product is a stand
                                                                                   assembly that includes one
                                                                                   “Socket” and one “Ball
                                                                                   Mount.” To the extent the
                                                                                   preamble may be limiting,
                                                                                   the combination of the
                                                                                   “Socket” and the “Ball
                                                                                   Mount,” forms a stand
                                                                                   assembly.
    a first section having                                                         The first section of the Car
    a first end shaped                                                             Mount Infringing Product is
    with a curved surface,                                                         referenced hereafter as the
                                                                                   “Ball Mount.” As shown on
                                                                                   the left, the Ball Mount
                                                                                   includes a first end on the
                                                                                   top of the Ball Mount. The
                                                                                   first end of the Ball Mount
                                                                                   is topped with a curved
                                                                                   surface resembling a ball
                                                                                   which has a curved surface.




3
    See Exhibit G for a complete claim chart of the Car Mount Infringing Product that includes claims 1, 7, and 12.




Active\93903483.v2-4/29/19                                 15
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 16 of 35 PageID: 16



    Patent No. ‘507          Visual Description         Explanatory Description
         Claim 7                                          of Infringing Product
 said curved surface of                               The curved surface of the
 said first section                                   top of the Ball Mount is
 constructed of a first                               constructed of a magnetic
 magnetic material;                                   material. Shown on the left
                                                      in the Car Mount Infringing
                                                      Product, the “Ball Mount”
                                                      features magnetic material
                                                      that combines with the
                                                      magnetic interface of the
                                                      “Socket” (the Socket
                                                      described further hereafter).
 and a second section                                 The Car Mount Infringing
 having a front                                       Product has a second section
 surface, said front                                  that is described herein as
 surface having an                                    the “Socket.” The Socket
 indentation,                                         (shown on the left) has a
                                                      first surface with a circular
                                                      indentation such that it can
                                                      combine with the round
                                                      surface of the Ball Mount.




Active\93903483.v2-4/29/19             16
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 17 of 35 PageID: 17



    Patent No. ‘507          Visual Description        Explanatory Description
         Claim 7                                         of Infringing Product
 said indentation                                     As shown on the left, the
 capable of receiving                                 indentation on the front
 said curved end of                                   surface of the Socket is
 said first section and                               capable of receiving the
 being of a size which                                curved end of the Ball
 can encompass a                                      Mount, and is sized such
 portion, but less than                               that the indentation
 the whole diameter,                                  encompasses a portion less
 of said curved end of                                than the whole diameter of
 said first section,                                  the curved end of the Ball
                                                      Mount when the two
                                                      sections are combined.




 said second section                                  As shown on the left, the
 having a second                                      Socket includes a magnetic
 magnetic material                                    material capable of
 capable of holding                                   combining with the
 said first and second                                magnetic material of the
 sections together,                                   Ball Mount, holding the two
                                                      sections together. Further,
                                                      once the two sections are
                                                      magnetically held together,
                                                      the flat surface of the Socket
                                                      sticks to a phone while the
                                                      flat surface of the Ball
                                                      Mount secures to a vehicle
                                                      dash.




Active\93903483.v2-4/29/19             17
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 18 of 35 PageID: 18



     Patent No. ‘507                 Visual Description               Explanatory Description
         Claim 7                                                        of Infringing Product
 wherein the second                                                  The Socket includes a ring-
 section includes a                                                  shaped metal or metallic
 first piece of friction                                             material. Metal has a
 producing material,                                                 friction coefficient and is,
 the friction producing                                              therefore, a friction
 material on an outer                                                producing material. The
 contact surface of the                                              metal or metallic material
 second section,                                                     has a ring shape and is
 having a ring shape                                                 adjacent to the magnetic
 adjacent to the second                                              material of the Socket.
 magnetic material.
                                                                     This metal or metallic
                                                                     material is an example of
                                                                     the friction producing
                                                                     material described in the
                                                                     claim.


        54.     Defendant’s acts constitute patent infringement in violation of 35 U.S.C. §271.

        55.     Upon information and belief, Defendant knew or should have known of Nite Ize’s

‘507 Patent before it engaged in its wrongful acts.

        56.     Defendant’s infringement is injuring Nite Ize and causing financial damage to Nite

Ize including lost revenue and profit. Nite Ize has also suffered and will continue to suffer injury

to its business, reputation, and goodwill. Nite Ize is entitled to damages sufficient to compensate

it, but no less than a reasonable royalty.

                                             COUNT III

                 Infringement of the ‘779 Patent in Violation of 35 U.S.C. §271

        57.     Nite Ize incorporates by reference paragraphs 1 through 56 of this Complaint as if

fully set forth herein.

        58.     Without authority from Nite Ize, Defendant has, during the term of Nite Ize’s ‘779

Patent, engaged in making, using, and/or selling in the United States and/or have imported into the




Active\93903483.v2-4/29/19                      18
        Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 19 of 35 PageID: 19



United States its Car Mount Infringing Product, which infringes one or more claims of Nite Ize’s

‘779 Patent.

           59.      Nite Ize is informed and believes and alleges thereon that without authority of Nite

Ize, Defendant has actively induced infringement of Nite Ize’s ‘779 Patent. Nite Ize is informed

and believes and alleges thereon that Defendant has distributed or supplied to other entities or have

entered into contracts or other arrangements with other entities that have sold its Car Mount

Infringing Product in the United States.

           60.      The Car Mount Infringing Product, by way of example, infringes claim 1 of the

‘779 Patent as shown in Chart 34, below:

       Patent No. ‘779                      Visual Description                     Explanatory Description of
          Claim 1                                                                       Infringing Product
    A stand assembly for                                                          The preamble is not limiting.
    holding a device                                                              The Car Mount Infringing
    comprising:                                                                   Product is a stand assembly
                                                                                  that includes one “Socket”
                                                                                  and one “Ball Mount.” To
                                                                                  the extent the preamble may
                                                                                  be limiting, the combination
                                                                                  of the “Socket” and the “Ball
                                                                                  Mount,” forms a stand
                                                                                  assembly for holding device
                                                                                  including (but not limited to)
                                                                                  a vehicle dash.
    a first section shaped                                                        The first section of the Car
    on one end with a                                                             Mount Infringing Product is
    curved surface,                                                               referenced hereafter as the
                                                                                  “Ball Mount.” As shown on
                                                                                  the left, the Ball Mount
                                                                                  includes a first end on the top
                                                                                  of the Ball Mount. The first
                                                                                  end of the Ball Mount is
                                                                                  topped with a curved surface
                                                                                  resembling a ball which has a
                                                                                  curved surface.


4
    See Exhibit H for a complete claim chart of the Car Mount Infringing Product that includes claims 1, 5, 8, and 11.




Active\93903483.v2-4/29/19                                 19
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 20 of 35 PageID: 20



     Patent No. ‘779         Visual Description       Explanatory Description of
         Claim 1                                           Infringing Product
 the entirety of said                                The curved surface of the top
 curved surface of said                              of the Ball Mount is
 first section                                       constructed of a magnetic
 constructed of a first                              material. Shown on the left
 magnetic material;                                  in the Car Mount Infringing
                                                     Product, the “Ball Mount”
                                                     features magnetic material
                                                     that combines with the
                                                     magnetic interface of the
                                                     “Socket” (the Socket
                                                     described further hereafter)
                                                     such that the Socket may be
                                                     positioned along the entirety
                                                     of the curved surface.
 and a second section                                The Car Mount Infringing
 having a front                                      Product has a second section
 surface,                                            that is described herein as the
                                                     “Socket.” The Socket (shown
                                                     on the left) has a front
                                                     surface.




 said second section                                 The Socket includes a
 having a second                                     magnetic material that holds
 magnetic material                                   the Socket and Ball Mount
 holding the first and                               together. The magnetic
 second sections                                     material has a ring shape so
 together, the second                                that it can combine with the
 magnetic material of                                first section’s Ball Mount
 the second section                                  surrounding the curved
 holds said first and                                surface.
 second sections
 together has a ring
 shape surrounding a
 portion of the curved
 surface when the first
 and second sections
 are together,




Active\93903483.v2-4/29/19              20
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 21 of 35 PageID: 21



    Patent No. ‘779          Visual Description       Explanatory Description of
        Claim 1                                           Infringing Product
 wherein the front                                   The front surface of the
 surface having an                                   Socket has a circular
 indentation defined                                 indentation defined by the
 by said ring shape,                                 ring shape of the magnetic
                                                     material such that the Socket
                                                     can combine with the round
                                                     surface of the Ball Mount.


 said indentation                                    As shown on the left, the
 receiving said curved                               indentation on the front
 end of said first                                   surface of the Socket is
 section and                                         capable of receiving the
 encompassing a                                      curved end of the Ball
 portion, but less than                              Mount, and is sized such that
 the whole diameter,                                 the indentation encompasses
 of said curved surface                              a portion less than the whole
 of said first section,                              diameter of the curved end of
                                                     the Ball Mount when the two
                                                     sections are combined.




 said second section                                 The magnetic material of the
 having a second                                     Socket is capable of
 magnetic material                                   combining with the magnetic
 configured to                                       material of the magnetic
 securely attach to the                              material of the Ball Mount,
 first section through                               holding the two sections
 magnetic interaction                                together through magnetic
 of the curved surface                               interaction/attraction.
 of the first section                                Further, once the two
 with the indentation                                sections are magnetically
 on the front surface                                held together, the curved
 of the second section                               surface of the Ball Mount
                                                     magnetically interacts with
                                                     the indentation on the front
                                                     surface of the Socket.




Active\93903483.v2-4/29/19              21
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 22 of 35 PageID: 22



    Patent No. ‘779                  Visual Description              Explanatory Description of
         Claim 1                                                         Infringing Product
 the second magnetic                                                The ring shape of the
 material having the                                                Socket’s magnetic material is
 ring shape opposite                                                positioned opposite the
 the curved surface of                                              curved surface of the Ball
 the first section and                                              Mount and protrudes from
 protruding from the                                                the front surface of the
 front surface of the                                               Socket.
 second section.




        61.     Defendant’s acts constitute patent infringement in violation of 35 U.S.C. §271.

        62.     Upon information and belief, Defendant knew or should have known of Nite Ize’s

‘779 Patent before it engaged in its wrongful acts.

        63.     Defendant’s infringement is injuring Nite Ize and causing financial damage to Nite

Ize including lost revenue and profit. Nite Ize has also suffered and will continue to suffer injury

to its business, reputation, and goodwill. Nite Ize is entitled to damages sufficient to compensate

it, but no less than a reasonable royalty.

                                             COUNT IV

                 Infringement of the ‘330 Patent in Violation of 35 U.S.C. §271

        64.     Nite Ize incorporates by reference paragraphs 1 through 63 of this Complaint as if

fully set forth herein.

        65.     Without authority from Nite Ize, Defendant has, during the term of Nite Ize’s ‘330

Patent, engaged in making, using, and/or selling in the United States and/or have imported into the

United States its Car Mount Infringing Product, which infringes one or more claims of Nite Ize’s

‘330 Patent.



Active\93903483.v2-4/29/19                      22
         Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 23 of 35 PageID: 23



           66.      Nite Ize is informed and believes and alleges thereon that without authority of Nite

Ize, Defendant has actively induced infringement of Nite Ize’s ‘330 Patent. Nite Ize is informed

and believes and alleges thereon that Defendant has distributed or supplied to other entities or have

entered into contracts or other arrangements with other entities that have sold its Car Mount

Infringing Product in the United States.

           67.      The Car Mount Infringing Product, by way of example, infringes claim 1 of the

‘330 Patent as shown in Chart 45, below:

        Patent No. ‘330                        Visual Description                     Explanatory Description
            Claim 1                                                                    of Infringing Product
    A stand assembly for                                                             The preamble is not
    holding a handheld                                                               limiting. The Car Mount
    electronic device in a                                                           Infringing Product is a
    multitude of positions,                                                          stand assembly that
    comprising:                                                                      includes one “Socket” and
                                                                                     one “Ball Mount.” To the
                                                                                     extent the preamble may
                                                                                     be limiting, the
                                                                                     combination of the
                                                                                     “Socket” and the “Ball
                                                                                     Mount,” forms a stand
                                                                                     assembly for holding a
                                                                                     handheld electronic device
                                                                                     (such as a smartphone,
                                                                                     tablet, etc.) in a multitude
                                                                                     of positions.




5
    See Exhibit I for a complete claim chart of the Car Mount Infringing Product that includes claims 1, 6, and 11.




Active\93903483.v2-4/29/19                                 23
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 24 of 35 PageID: 24



      Patent No. ‘330         Visual Description        Explanatory Description
           Claim 1                                        of Infringing Product
 a first section comprised                             The first section of the Car
 of a first end shaped to                              Mount Infringing Product
 engage one of a flat                                  is referenced hereafter as
 surface, a plug, and an                               the “Ball Mount.” As
 irregular surface via                                 shown on the left, the Ball
 clamping, and a second                                Mount includes a first end
 end with a generally                                  on the bottom of the Ball
 curved shape and                                      Mount and a second end
 constructed of a first                                on the top of the Ball
 magnetic material,                                    Mount. The first end of
                                                       the Ball Mount is shaped
                                                       to engage a flat surface.
                                                       The second end of the Ball
                                                       Mount is generally curved
                                                       to resemble a ball which
                                                       has a curved surface, and
                                                       is constructed of a
                                                       magnetic material that
                                                       combines with the
                                                       magnetic interface of the
                                                       “Socket” (the Socket
                                                       described further hereafter)
                                                       to connect the Socket to
                                                       the Ball Mount.
 a second section having                               The Car Mount Infringing
 a front surface, the front                            Product has a second
 surface having an                                     section that is described
 indentation,                                          herein as the “Socket.”
                                                       The Socket (shown on the
                                                       left) has a front surface
                                                       with a circular indentation
                                                       such that it can combine
                                                       with the curved surface of
                                                       the Ball Mount.




Active\93903483.v2-4/29/19             24
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 25 of 35 PageID: 25



     Patent No. ‘330           Visual Description       Explanatory Description
          Claim 1                                        of Infringing Product
 said indentation                                      As shown on the left, the
 receiving said curved                                 indentation on the front
 end of said first section                             surface of the Socket is
 and encompassing a                                    capable of receiving the
 portion, but less than                                curved end of the Ball
 the whole diameter, of                                Mount, and is sized such
 said curved surface of                                that the indentation
 said first section,                                   encompasses a portion less
                                                       than the whole diameter of
                                                       the curved end of the Ball
                                                       Mount when the two
                                                       sections are combined.



 said second section                                   The Socket includes a
 having a second                                       magnetic material capable
 magnetic material                                     of combining with the
 configured to securely                                magnetic material of the
 attach to the first section                           Ball Mount to hold the two
 through magnetic                                      sections together through
 interaction of the curved                             magnetic attraction.
 surface of the first                                  Further, once the two
 section with the                                      sections are magnetically
 indentation on the front                              held together, the curved
 surface of the second                                 surface of the Ball Mount
 section                                               magnetically interacts with
                                                       the indentation on the front
                                                       surface of the Socket.




Active\93903483.v2-4/29/19              25
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 26 of 35 PageID: 26



     Patent No. ‘330                  Visual Description               Explanatory Description
          Claim 1                                                       of Infringing Product
 wherein the second                                                   The magnetic material of
 magnetic material of the                                             the Socket that holds the
 second section that                                                  Socket and Ball Mount
 holds said first and said                                            together has a ring shape
 second sections together                                             and radially surrounds a
 has a ring shape                                                     portion of the curved
 surrounding, in a radial                                             surface of the Ball Mount
 fashion, at least a                                                  so that the Socket can
 portion of the curved                                                combine with the Ball
 surface when the first                                               Mount.
 and second sections are
 together,




 the second magnetic                                                  The ring shape of the
 material having the ring                                             Socket’s magnetic material
 shape opposite the                                                   is positioned opposite the
 curved surface of the                                                curved surface of the Ball
 first section and                                                    Mount and protrudes from
 protruding from the                                                  the front surface of the
 front surface of the                                                 Socket.
 second section.




        68.     Defendant’s acts constitute patent infringement in violation of 35 U.S.C. §271.

        69.     Upon information and belief, Defendant knew or should have known of Nite Ize’s

‘330 Patent before it engaged in its wrongful acts.

        70.     Defendant’s infringement is injuring Nite Ize and causing financial damage to Nite

Ize including lost revenue and profit. Nite Ize has also suffered and will continue to suffer injury




Active\93903483.v2-4/29/19                      26
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 27 of 35 PageID: 27



to its business, reputation, and goodwill. Nite Ize is entitled to damages sufficient to compensate

it, but no less than a reasonable royalty.

                                              COUNT V

                 Trade Dress Infringement in Violation of 15 U.S.C. § 1125(a)

        71.     Nite Ize incorporates by reference paragraphs 1 through 70 of this Complaint as if

fully set forth herein.

        72.     The STEELIE® Product Trade Dress collectively refers to the STEELIE® Family

Trade Dress and the STEELIE® Dash Mount Kit’s Trade Dress, both of which are defined below.

        73.     The STEELIE® Family Trade Dress refers to the use of a shiny, metallic-looking

ball with a significant amount of the ball showing as depicted in the picture on the left side of

Figures 1, 2, and 3.

        74.     The STEELIE® Dash Mount Kit’s Trade Dress (i.e. its overall image and

appearance) includes, but is not limited to the following elements: a shiny, metallic-looking ball

with half or more of the ball showing, that is secured to a virtually identically shaped base that is

entirely round and flares outwardly toward the bottom where it attaches to the dash; and an entirely

round mounted socket with a round, silver disc inside.

        75.     The STEELIE® Product Trade Dress is a way for the STEELIE® Line of Products

and Nite Ize to be identified by retailers as well as customers and potential customers at the point

of sale as well as after the point of sale.

        76.     The STEELIE® Product Trade Dress is not functional.

        77.     Based on, among other things, Nite Ize’s extensive and consistent promotion and

sales throughout the United States, each category of the STEELIE® Product Trade Dress have

acquired distinctiveness and secondary meaning among consumers, identifying the products as




Active\93903483.v2-4/29/19                       27
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 28 of 35 PageID: 28



originating from a single source. Nite Ize has acquired valuable, legally protected rights in each

category of the STEELIE® Product Trade Dress.

        78.     Nite Ize is the owner of all right and title to each category of the STEELIE® Product

Trade Dress.

        79.     Defendant has copied Nite Ize’s STEELIE® Product Trade Dress by imitating the

major design elements and the overall “look and feel” of Nite Ize’s STEELIE® Product Trade

Dress in violation of Section 43(a) of the Lanham Act, 15 U.S.C. section 1125(a).

        80.     Defendant’s acts of copying of each category of Nite Ize’s STEELIE® Product

Trade Dress and their manufacture, importation, and sale of its Car Mount Infringing Product

through interstate commerce are likely to confuse, mislead, or deceive customers, purchasers, and

members of the general public as to the origin, source, quality, sponsorship, or affiliation of the

Car Mount Infringing Product, and are likely to cause such consumer confusion as to whether Nite

Ize has authorized, sponsored, approved, endorsed, or licensed the Car Mount Infringing Product

or whether Defendant is in some way affiliated with Nite Ize. Defendant’s actions constitute a false

designation of origin that has caused, and are likely to cause, confusion, mistake, and deception,

in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a).

        81.     Defendant’s use of each category of the STEELIE® Product Trade Dress enables

Defendant to benefit unfairly from Nite Ize’s reputation and success, thereby giving the Car Mount

Infringing Product sales and commercial value they otherwise would not have.

        82.     Defendant’s actions constitute trade dress infringement and unfair competition in

violation of Section 43(a) of the Lanham Act. 15 U.S.C. § 1125(a).

        83.     Upon information and belief, Defendant knew, or should have known, of each

category of the STEELIE® Product Trade Dress before it engaged in its wrongful acts. No later




Active\93903483.v2-4/29/19                       28
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 29 of 35 PageID: 29



than its receipt of Nite Ize’s cease and desist letter, sent September 21, 2017, Defendant had actual

knowledge of each category of the STEELIE® Product Trade Dress, but it has continued to

infringe upon each category of the STEELIE® Product Trade Dress intentionally, willfully, and

without regard for Nite Ize’s STEELIE® Product Trade Dress.

        84.     The Defendant’s willful and intentional conduct makes this an exceptional case

under 15 U.S.C. section 1117(a).

        85.     Defendant’s acts have injured Nite Ize and have caused Nite Ize damages, including

lost revenue and profit. Nite Ize has also suffered and will continue to suffer injury to its business,

reputation, and goodwill.

                                                COUNT VI

                          Violation of the Colorado Consumer Protection Act

        86.     Nite Ize incorporates by reference paragraphs 1 through 85 of this Complaint as if

fully set forth herein.

        87.     Defendant, in the course of its business and through its acts as set forth in this

Complaint, has engaged in unfair or deceptive trade practices as defined in Colorado Revised

Statute section 6 – 1 – 105, including:

                a.         knowingly passing off goods as those of another;
                b.         knowingly making a false representation as to the source, sponsorship,
                           approval, or certification of goods;
                c.         knowingly making a false representation as to the affiliation, connection,
                           or association with or certification by another;
                d.         knowingly making a false representation as to the characteristics of goods
                           or a false representation of the sponsorship, approval, status, affiliation, or
                           connection of a person therewith.




Active\93903483.v2-4/29/19                           29
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 30 of 35 PageID: 30



        88.     Defendant’s practices significantly impact the public as actual or potential

consumers of Defendant’s goods.

        89.     Defendant’s acts cause Nite Ize to suffer injury in the course of its business to a

legally protected interest, including to its intellectual property rights, its sales and profits, and its

reputation and goodwill.

        90.     Upon information and belief, Defendant knew or should have known of Nite Ize’s

intellectual property rights before it engaged in its wrongful acts. But no later than Defendant’s

receipt of Nite Ize’s cease and desist letters, Defendant committed its violations of the Colorado

Consumer Protection Act willfully, knowingly, and intentionally.

                                             COUNT VII

              Common Law Unfair Competition and Trade Dress Infringement

        91.     Nite Ize incorporates by reference paragraphs 1 through 90 of this Complaint as if

fully set forth herein.

        92.     This is a claim for common law trade dress infringement and common law unfair

competition under the laws of the State of Colorado, separately made and joined with substantial

and related claims under the United States patent law and the United States trademark law.

        93.     Defendant’s acts constitute common law trade dress infringement and unfair

competition by palming or passing off the Car Mount Infringing Product to be understood by the

consumer as goods of Nite Ize. The palming or passing off of the Car Mount Infringing Product

creates a likelihood of confusion in the minds of the public as to the source and approval of

Defendant’s goods and further creates the impression that Nite Ize is responsible for the design,

makeup, and quality of the goods offered for sale by Defendant. It also tends to dilute the value

of Nite Ize’s intellectual property that was built up at great expense.




Active\93903483.v2-4/29/19                         30
       Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 31 of 35 PageID: 31



        94.      Such acts by Defendant also constitute an attempt to unfairly trade on the goodwill

of Nite Ize. The acts will mislead, confuse, and deceive the purchasing public into mistakenly

purchasing Defendant’s goods or attributing to such goods an association or affiliation with Nite

Ize.

        95.      The offering by Defendant of goods bearing a simulation of each category of Nite

Ize’s STEELIE® Product Trade Dress may create dissatisfaction and resentment among a

substantial portion of the purchasing public if the goods are not to the customer’s satisfaction.

These acts will materially dilute Nite Ize’s reputation and damage the goodwill that Nite Ize has

created.

        96.      Upon information and belief, Defendant knew or should have known of Nite Ize’s

intellectual property rights before it engaged in its wrongful acts by making, using, offering for

sale, and/or selling in the United States and/or have imported into the United States its Car Mount

Infringing Product. No later than its receipt of Nite Ize’s cease and desist letter, dated September

19, 2017, Premier Accessory has committed its wrongful acts willfully, knowingly, and

intentionally.

        97.      Defendant’s unauthorized use of a confusingly similar designation for its strikingly

similar Car Mount Infringing Product has caused and is likely to continue to cause confusion,

mistake, or to deceive the purchasing public to the damage of Nite Ize.

        98.      Defendant has unfairly competed with Nite Ize by the intentional and unauthorized

use of Nite Ize’s common law trade dress for its confusingly similar product.

        99.      Defendant’s acts have injured Nite Ize and have caused Nite Ize damages, including

lost revenue and profit. Nite Ize has also suffered and will continue to suffer injury to its business,

reputation, and goodwill.




Active\93903483.v2-4/29/19                        31
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 32 of 35 PageID: 32



                                           COUNT VIII

                                        Unjust Enrichment

        100.    Nite Ize incorporates by reference paragraphs 1 through 99 of this Complaint as if

fully set forth herein.

        101.    Defendant’s acts infringing on Nite Ize’s intellectual property, described above,

confers a benefit upon Defendant at the expense of Nite Ize. Defendant has wrongfully infringed

each category of Nite Ize’s STEELIE® Product Trade Dress to solicit and divert consumers.

Defendant’s acts cause him to reap a profit on Nite Ize’s hard work, ingenuity, reputation, expense,

and goodwill.

        102.    Defendant’s acts violate fundamental principles of justice, equity, and good

conscience. It would be unjust for Defendant to retain the benefits of its wrongful conduct.

        103.    Defendant’s acts have caused it to be unjustly enriched to the detriment of Nite Ize.

                                VI.     REQUEST FOR RELIEF

        WHEREFORE, Nite Ize respectfully requests that this Court enter judgment in its favor

and against Defendant as follows:

        1.      that Nite Ize’s intellectual property rights are good, valid, and enforceable;
        2.      that Defendant infringed on Nite Ize’s ‘921 Patent;
        3.      that Defendant infringed on Nite Ize’s ‘507 Patent;
        4.      that Defendant infringed on Nite Ize’s ‘779 Patent;
        5.      that Defendant infringed on Nite Ize’s ‘330 Patent;
        6.      that Defendant’s acts constitute statutory and common law trade dress
                infringement;
        7.      that Defendant’s acts constitute statutory and common law unfair competition;
        8.      that Defendant’s acts constitute trade dress infringement in violation of the Lanham
                Act;




Active\93903483.v2-4/29/19                       32
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 33 of 35 PageID: 33



        9.      that Defendant’s acts constitute wrongful importation;
        10.     that Defendant’s acts constitute violations of the Colorado Consumer Protection
                Act;
        11.     that Defendant has been unjustly enriched to the detriment of Nite Ize;
        12.     that Defendant committed its unlawful acts knowingly, intentionally, and/or
                willfully;
        13.     that Defendant account to Nite Ize for all revenues, profits, gains, savings, and
                advantages received or realized by Defendant that are attributable to its violations
                of Nite Ize’s intellectual property rights;
        14.     that Nite Ize recover from Defendant damages for Defendant’s unlawful acts in an
                amount adequate to compensate Nite Ize, including the following amounts and
                types of relief:
                a.      for Defendant’s patent infringement, an amount sufficient to compensate
                        Nite Ize for its damages, but no less than a reasonable royalty, together with
                        interest and costs as fixed by the Court. Nite Ize also requests that the Court
                        increase the damages awarded to Nite Ize up to three times the amount
                        found or assessed pursuant to law;
                b.      for Defendant’s trade dress infringement, amounts to include Defendant’s
                        profits that it has earned on the Car Mount Infringing Product, damages
                        sustained by Nite Ize, and a sum up to three times Nite Ize’s actual damages;
                c.      for Defendant’s violation of the Colorado Consumer Protection Act,
                        amounts to include Nite Ize’s actual damages and up to three times the
                        amount of Nite Ize’s actual damages;
                d.      disgorgement or other appropriate relief to compensate Nite Ize for
                        Defendant’s unjust enrichment; and
                e.      for all claims, the fullest amount of damages to which Nite Ize is entitled.
        15.     that Nite Ize recover reasonable attorneys’ fees and costs;




Active\93903483.v2-4/29/19                        33
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 34 of 35 PageID: 34



        16.     that Nite Ize recover all interest to which it is entitled, including pre- and post-
                judgment interest in the maximum amount allowed by law;
        17.     that Defendant delivers for destruction, or show proof of destruction of, all Car
                Mount Infringing Product, labels, signs, prints, packages, wrappers, and any other
                materials in its possession or control that depict or reference the confusingly similar
                trade dress to any category of the STEELIE® Product Trade Dress and all materials
                used for making or reproducing those marks and material that shows a product or
                products infringing Nite Ize’s ‘921 Patent, ‘507 Patent, ‘779 Patent, or ‘330 Patent;
        18.     that Nite Ize recover from Defendant an amount sufficient to conduct a corrective
                advertising campaign as is appropriate to correct the actual and likely confusion
                caused by Defendant’s infringing and wrongful conduct; and
        19.     that Nite Ize recover all other relief, at law and equity, to which it is entitled.
                                      VII.    JURY DEMAND

        Nite Ize demands a trial by jury.


Dated: April 30, 2019                           Respectfully submitted,


                                                /s/Karen A. Confoy
                                                Karen A. Confoy
                                                FOX ROTHSCHILD LLP
                                                997 Lenox Drive
                                                Lawrenceville, NJ 08648-2311
                                                kconfoy@foxrothschild.com
                                                Tel.: (609) 896-3600
                                                Fax: (609) 896-1469

                                                Kenneth G. Parker (pro hac vice forthcoming)
                                                HAYNES AND BOONE, LLP
                                                600 Anton Blvd., Suite 700
                                                Costa Mesa, CA 92626
                                                kenneth.parker@haynesboone.com
                                                Tel.: (949) 202-3014
                                                Fax: (949) 202-3114

                                                Robert Ziemian (pro hac vice forthcoming)
                                                Justin Gilleland (pro hac vice forthcoming)



Active\93903483.v2-4/29/19                         34
     Case 2:19-cv-11822 Document 1 Filed 04/30/19 Page 35 of 35 PageID: 35



                                    HAYNES AND BOONE, LLP
                                    1050 17th St., Suite 1800
                                    Denver, Colorado 80265
                                    robert.ziemian@haynesboone.com
                                    justin.gilleland@haynesboone.com
                                    Tel.: (303) 382-6200
                                    Fax: (303) 382-6210

                                    Attorneys for Plaintiff Nite Ize, Inc.




Active\93903483.v2-4/29/19            35
